DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of the allowable subject matter, the restriction requirement is withdrawn.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, lines 4-5 recites "...plurality of different activities of the patient in an external controller device of a neurostimulation system of the patient".  The underlined section appears to be a typographical error and should be deleted.  This exact phrase already appears earlier in lines 2-3.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 12, 13 of copending Application No. 17139967 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-23 would be allowable if the objection and double patenting issues above are resolved.
The following is a statement of reasons for the indication of allowable subject matter:  
 	The closest prior art include Yoo (US 2019/0126039), Sharma (US 2020/0303063), and Davis (US 2011/0172738).  Yoo discloses improving patient compliance to a therapy schedule, and automatically rescheduling stimulation if a patient either initiates a stimulation session early or misses a stimulation session (Paragraph 216).  However, Yoo does not show an activity profile of different activities of the patient, along with corresponding stimulation programs with different stimulation effects.  Sharma discloses customizing an overall care plan for a patient, including rescheduling prescribed care activities based on patient compliance and/or optimizing for long-term care outcomes (Paragraphs 62, 134).  Sharma does not show an activity profile of different activities of the patient, along with corresponding stimulation programs with different stimulation effects.  Davis discloses an activity profile of different activities/postures of the patient, along with corresponding stimulation programs with different stimulation effects (Paragraphs 50-54, 117-124).  However, Davis does not show rescheduling stimulation based on the patient engaging in an activity outside of the expected times.  In considering a combination, the closest combination would be using Davis as the base reference, and modifying to include rescheduling as taught by Yoo or Sharma.  However, it does not appear obvious to modify the activity/postural stimulation of Davis to include the rescheduling of Yoo or Sharma, since the rescheduling in Yoo or Sharma is based on improving patient compliance or long-term outcomes.  These goals do not fit with the purpose of the stimulation in Davis, which is to appropriately match the immediate stimulation to a corresponding patient activity/posture.  Thus, there is no disclosure or suggestion of the particular combination of elements as recited in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brink (US 2020/0230406) shows rescheduling bladder stimulation earlier due to coffee intake (Paragraph 88).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eugene T Wu/Primary Examiner, Art Unit 3792